ACCEPTED
                                                                                            01-14-00539-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      7/13/2015 12:00:00 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK



                                NO. 01-14-00539-CV
                                                           FILED IN -
                                                  1st COURT OF--APPEALS
                                                                            - ----
                                                      HOUSTON,            -
                                                                       --- TEXAS
                                                               - ----ID K ------
                        IN THE COURT OF APPEALS   7/12/2015  -
                                                          - 5:39:51
                                                           -                  -- PM
                                                      ---- VO ------
      FOR THE      FIRST SUPREME JUDICIAL DISTRICTCHRISTOPHER
                                                   OF TEXAS           --       A. PRINE
                                                               ----
                                HOUSTON, TEXAS           ----Clerk




      HOANG-YEN THI DANG, and                                            FILED IN
      TAN DUC CONSTRUCTION LIMITED COMPANY,                       1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
               Appellants                                         7/13/2015 11:02:00 AM
      v.                                                          CHRISTOPHER A. PRINE
                                                                           Clerk
      JIMMY TRAN,
               Appellee and Conditional Cross-Appellant



          TRAN’S MOTION TO ADJUST BRIEFING DEADLINES

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellant Dang has not filed her brief. By an agreed motion, filed by Tran

and Dang on February 27 and granted March 10, Appellee/Conditional Cross-

Appellant Tran’s Brief was to be filed Thirty-Five (35) days after Appellant Dang

filed her brief, and thus specifically on July 13, because Appellant’s Dang’s

deadline was to be re-set to June 8. (Later Dang requested a week’s extension,

which was granted, to June 15.) Tran moves that Tran’s deadline to brief in

response to Dang and to present Tran’s conditional cross-appellant’s brief be

adjusted to the 35th day after (and if) Dang files, if with leave, her Appellant’s
brief. Apart from his joining the February 27 joint motion, this is Tran’s first

request to adjust his briefing deadlines as to Dang.

      Tran requests a separate briefing adjustment as to Appellant Tan Duc.

Appellant Tan Duc did not join in the February joint motion to adjust briefing

deadlines, yet seemingly presumes it was included in the Court’s March 10 order,

since on July 15 Tan Duc filed its motion seeking leave to extend its briefing

deadline “from June 8" to June 18. This Court on June 16 granted that motion in

part, extending Tan Duc’s deadline to June 15.

      Tran moves that his deadline to brief in response to Tan Duc be extended to

July 27, 2015.

      Tran has not previously asked for an extension of his briefing deadlines as

to Tan Duc.

      Tran believes these motions are unopposed. Dang’s new appellate counsel

stated in June he would not oppose Tran’s request to adjust briefing deadlines in

light of Dang’s requests then being made. Tan Duc advised this Court it presumed

Tran would not oppose Tan Duc’s June 16 request, and Tran presumes it may

expect the same from Tan Duc, as Tan Duc presumed from Tran.




                                          2
          Concluding, Tran moves:

          1.        That Tran’s brief as Appellee and Cross-Appellant be due 35 days

                    after Dang files her brief with leave to do so, if Dang files her brief;

                    and,

          2.        that Tran’s briefing as Appellee as to Tan Duc be due July 27, 2015.


                                                             Respectfully submitted,
                                                               /S/ Matt Muller
                                                             Matthew S. Muller
                                                             Texas Bar No. 14648450
                                                             1445 North Loop West, Suite 760
                                                             Houston, Texas 77008
                                                             Tel. (713)227-1888
                                                             Fax. (713)227-1881
                                                             Attorney for Tran

                                                 Certificate of Service

     I will cause the e-filing system to serve a true copy of this instrument on all
counsel this 12th day of July, 2015.
                                              /S/
                                       Matthew Muller



C:\Users\Home\Dropbox\TRAN Appellate\motion to adjust briefing deadlines.wpd




                                                                 3